DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 11/2/2021 is acknowledged. Claim 1 is amended. Currently claims 1-17 are pending in the application with claims 15-17 being withdrawn from consideration.
Previous 112 rejection is withdrawn in view of the above amendment.
Previous prior art rejection is maintained since the above amendment is insufficient to overcome the rejection and Applicant’s arguments are not persuasive. See response to arguments below.
Claims 1-14 are rejected.
Election/Restrictions
Even though the restriction required under 35 U.S.C. 121 was made FINAL on 8/2/2021, Applicant continues to argue that the explanation of how Invention I drawn to a solar cell assembly and Invention II drawn to a vehicle are independent or distinct each from the other according to MPEP 806.05(c)  has nothing to do with any distinction between the solar cell assembly (Invention I) and the vehicle (Invention II), because the combination (Invention II drawn to a vehicle) requires some particulars of the subcombination (or Invention I drawn to a solar cell assembly) even if the subcombination has a separate utility beyond inclusion in a vehicle. Applicant then argues that the utility of a solar cell array in the subcombination, e.g. at least one opaque solar cell surrounding a transparent solar cell, would result in a vehicle of 
The classification is B60L53/22 and the examiner has provided explanation of how the inventions are independent or distinct, each from the other according to MPEP 806.05(c) multiple times. As stated in the Requirement of Restriction/Election 4/21/2021, according to MPEP § 806.05(c), Inventions in this relationship, e.g. combination-subcombination, are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations. The examiner has provided and shown (1) the combination does not require the particulars of the subcombinations such as “at least one opaque solar cell surrounding a transparent solar cell” or “the incident sunlight contacts the first surface substantially perpendicular”, and (2) the subcombination, e.g. the solar cell assembly, has utility by itself or in other combination such as being located on a roof of a building (See office actions 4/21/2021 and 8/2/2021).
In addition, the solar cell array comprising at least one opaque solar cell surrounding a transparent solar cell located on a roof of a vehicle has a utility by itself and would not result in a vehicle, because a solar cell assembly and a vehicle are distinct structures which have distinct materially different design, mode of operation, function and effect. Locating a solar cell array comprising at least one opaque solar cell surrounding a transparent solar cell on a roof of a vehicle does not result in a vehicle, but results in a solar cell assembly having a utility by itself, because the solar cell array has a utility by itself and a vehicle has a design, mode of operation, function and effect different from just having a solar cell array on a roof.

Searching the instant multiple patentably distinct inventions would, in fact, impose a serious burden on the examiner. If applicant admits on the record that a solar cell assembly (Invention I) and a vehicle (Invention II) are obvious over one another, the Groups will be rejoined, since a single search would suffice for all Groups. By so admitting, applicants stipulate that if a reference is considered prior art over one Group, it shall be considered prior art over all Groups. 
Again, the requirement is still deemed proper and is therefore made FINAL.
Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Jiang and Song ignores the use of a cold mirror and directing solar energy to a second surface of the solar cells are not a known method/predictable result.
The examiner replies that Jiang and Song are not relied upon for teaching the use of a cold mirror to direct light.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Barnett teaches using a cold mirror to redistribute the light energy passing through a (transparent) solar cell to different surfaces to increase efficiency. As such the judgement on obviousness is based on the teaching of the references, or knowledge that was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure. 
Applicant argues combining Barnett with Jiang and Song still does not result in the claimed structure because Barnett allegedly increases efficiency through the use of certain high energy gap cells and particular stack-dichroic mirrors before any splitting of solar light and such incorporating of the cold mirror taught by Barnett would not result in the claimed structure that operates to actuate shape-changing elements, and the office action offers no analogies to the prior art nor any discussion of the claim limitations as being anticipated or rendered obvious.
The examiner replies that even though Barnett using different terminologies from Applicant, the high energy gap cell which transmits light described by Barnett is equivalent to Applicant’s transparent solar cell that allows incident light passing through, and stack-dichroic mirror described by Barnett is equivalent to Applicant’s cold mirror. Barnett teaches disposing a cold mirror (24) beneath a second surface (or bottom surface) of the solar absorption section (or solar cells 26 and 22), wherein the mirror receives light 
Accordingly, the previous prior art rejection is maintained since Applicant’s argument is not persuasive. Below is the copy of the previous prior art rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (PG pub 20140238488), and further in view of Song et al (PG pub 20130319498) and Barnett et al (PG Pub 20100170557).
	Regarding claim 1, Jiang et al teaches a solar tracking system comprising a solar panel where the solar panel having first surface facing incident sunlight and second surface opposite the first surface, and at least one shape change element 28 supporting the solar panel 10 [fig 1].
	Jiang et al teaches the solar panel as set forth above, but Jiang et al does not teach at least one opaque surround the transparent solar cell.
	Song et al teaches roof panel having a solar panel including opaque solar cells 22 surrounding transparent solar cells 21 forming a solar absorption section having first surface facing incident sunlight and a second surface opposing the first surface [fig 5 para 69].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the solar panel of Jiang et al by the solar panel of Song et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
	Modified Jiang et al teaches the solar tracking system that passive tracks and continuously face the sun by providing artificial helitropism type movement of the panel [para 5-6] where when sunlight is absorbed by the at least one shape change element 28, the shape 
	Barnett et al teaches a solar system comprising a cold mirror 24 which receives the solar light that pass through the solar cell 26  where the mirror 24 reflects a first set of light to the solar cells 22 and transmit a second set of light of to the solar cell 23 [fig 5 para 57].
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the cold mirror of Barnett et al to be beneath the second surface of the solar absorption section of the solar panel of modified Jiang et al for improving the cell’s efficiency (the cold mirror is attached to the supporting member 24)
 	As for combination, a cold mirror disposed beneath the second surface of the solar absorption surface, the cold mirror splitting the incident sunlight passing through the transparent solar cell into a first set of one or more beams that are reflected back to the opaque solar cell at the second surface, and a second set of one or more beams that are passed through the cold mirror and that actuate at least one shape-changing element supporting a first portion of the solar absorption section, where upon actuation of the at least one shape-changing element, the first portion of the solar absorption section is oriented such that the incident sunlight contacts the first surface substantially perpendicularly.
Regarding claim 2, modified Jiang et al teaches the at least one shape changing element 28 comprising a liquid crystal elastomer and wherein the second set of the one or more beams stimulates the liquid crystal elastomer [para 21-22, Jiang et al].
Regarding claim 3, modified Jiang et al teaches the LCE when actuated at least one of increased in length toward a direction of the incident light [para 21-22 26, Jiang et al].
Regarding claim 4, modified Jiang et al teaches the system further comprising at least one other shape changing element support a second portion of the solar absorption section [fig 1-2].
Regarding claim 5, modified Jiang et al teaches the at least one other shape changing element remains in an un-actuated state (when the sun is moving from east to west, sunlight is absorbed by the shape changing element, and other shape changing element is not absorbed the sunlight).
Regarding claim 6, modified Jiang et al teaches upon a direction from which the incident sunlight originates changes, a third set of one or more beams that are passed through the cold mirror actuate the at least one other shape-changing element (when the sun is moving from east to west, sunlight is absorbed by the other shape changing element by beams pass through the cold mirror, and the at least one shape changing element is not absorbed the sunlight).
Regarding claim 7, modified Jiang et al teaches the at least one other shape changing element, when actuated, at least one of increases in length toward the changed direction from which the sunlight originates.
Regarding claim 8, modified Jiang et al teaches the at least one shape-changing element transitions to an un-actuated state (when there is no sunlight being absorbed by the at least one shape-changing element).
Regarding claim 9,  modified Jiang et al teaches the at least one shape-changing element comprises a polymer, the polymer capable of being excited by the second set of the one or more beams that are passed through the cold mirror, the excitation of the polymer resulting in the actuation of the polymer [para 20-22, 26, Jiang et al].
Regarding claim 11, modified Jiang et al teaches the system further comprising a cold mirror support member 24 supporting the cold mirror such that an orientation of the cold mirror relative to the second surface of the solar absorption surface remains substantially constant throughout the actuation of the at least one shape-changing element [fig 1-2, para 19].
Regarding claim 13, modified Jiang et al teaches a cold mirror support member 14 for supporting the cold mirror such that an orientation of the cold mirror relative to the second surface of the solar absorption surface remains substantially constant throughout the actuation of the at least one shape-changing element, but modified Jiang et al does not teach plurality of cold mirror support member.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the cold mirror support member of modified Jiang et al into a plurality of support member for additional support and it has been held that mere duplication of the essential working parts of a devices involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 3, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (PG pub 20140238488), and Song et al (PG pub 20130319498) and Barnett et al (PG Pub 20100170557) and further in view of Hyman (Pat No. 8921473).
Regarding claim 3, 7, modified Jiang et al teaches the shape changing element comprising the LCE changing the dimension due to the light absorption; but modified Jiang et al does not teach shape changing element being curved toward the incident light.
Hyman teaches a polymer LCE being smart material and respond to light by altering their mechanical material such as shape and size (col 15 lines 58-63). 


Regarding claim 10, modified Jiang et al teaches the shape changing element comprising the LCE changing the dimension due to the light absorption; but modified Jiang et al does not teach shape changing element comprising shape memory alloy.
Hyman teaches a polymer LCE being smart material and respond to light by altering their mechanical material such as shape and size and include the shape memory alloy (col 15 lines 58-63). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the LCE of modified Jiang et al to have the same material of Hyman since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
As for combination, modified Jiang et al teaches the at least one shape-changing element comprises a shape-memory alloy, the shape-memory alloy capable of being excited by the second set of the one or more beams that are passed through the cold mirror, the excitation of the shape-memory alloy resulting in the actuation of the shape-memory alloy.

Claims 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (PG pub 20140238488), and Song et al (PG pub 20130319498) and Barnett et al (PG Pub 20100170557) and further in view of Buriak et al (PG Pub 20150037517)
Regarding claim 12, 14, modified Jiang et al teaches the cold mirror supporting member 24 being made of elastomeric material [para 19, Jiang et al], but modified Jiang et al does not teaches the cold mirror supporting member comprise a material characteristic transparency matches that of the transparent solar cell.
Buriak et al teaches a transparent substrate being made of   elastomeric (claim 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the substrate of the transparent solar cell and the cold mirror supporting members of modified Jiang et al to be made of transparent elastomeric material as taught by Buriak et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726